OFFICE OF THE AlTORNEY GENERAL   OF TEXAS
                            AUSTIN
-O.MNW
--




‘,

     ...,
:
/,
          the Oourt *bull           be   fllrlt.with     the Clerk of tb*    ObUDtY
          Oowt,      and
                    tuise leria&Only.,in aaaor4ane,tharentbh,
          ad 00 oxpmadlture ot 4ho fun&o of the eow&y dell
          thenefter be rawloexoopt in 8trioU oo@iaaoe     rifh
          the bud&et a8 adopted by the Geurt*    sre*pt that
          eiaer@enoy lp mdltw~o in, ewe of grave    publieaeMo-
          city, to raeatunuouel ~8       Wowown     ooadltiooouhioh
          oould xwt, by       reeooneblydil&$eat thou&t and attention,
          here bran inoluded              Ia t&b oii&uel
                                              budget, a6r troa
          Olmb ba t;ha       be wthcrizail
                                     by the GOutt l8 aa#sdarn#
          to the orl@nel buQ.t.     In 41X o a o wahero luoh emoadl-
          ment to tha orlglnelbuodwt IO me&e a oo’y ti the,or-
          der of the Oourt anwnbfng the boa&d ohelP be ,filad  ni5h
          the Olerk et tb4 Cbuaty &W%,   eod ltteoheb t0 bhe bu6b
          g6t ori@all~ e40p~*db*
                  4 held in otatOpioSeaQ-1088,dtteme~ Qmierel*emmel
&pOXfi for iss*        pare ma+ that &tW 5he OeoDt h&et   $00 been~
tiaelfy     ip:xod         br‘tbo        oenair~iomro’      qaar),   1cL   o4atdoo,len8r8*
oourt would aot be aothorirrdto w&end the or%glnelbmilbyt, unleoo
the lxpenaltureose& out in thm asmnderat to th+ boa@3 were ame?-
( ten0
    lx p o a dltu
               an4 x e o.eeaooCe~~
                   were                                     beee*oit*$~     % ;;a lb-rrve
pub130 ttaaue~t~ te sioet rlotime1                  t
                                 end wiroFooHn.rell&i'$olao
                                                         wh%oh
em14 not, by xeeoonoblp dQlt@wstthou&t end attendlo$t, Jwto
tw.0;fnolud.4ln tbo aJl&arl bu$uetb




           %'a assume hrra yotm letter Qhrt tha bua@5 bar net
beon esrmdedLn eoeardattee nit& the prorisiobo    of the ertlol~
rirot lbeve quoted. Presurst~that oneb ocmslrsionrtio author
1~04 te expend, fn %afiyfngon the work Itnhis pmaitm6, the
amount ellotodand eet up in the orQina%      budgcrt for eumh pus-
p000* his nuthority 6-e not oxtsn4 to lite6Oaetfag etp enQitu P e 0
b s,o nb
       ltzohmacmnto 00 fixed anlbee QUXOMM t6 I?&l?MabaeAt
melapsed u&or the pxoriofons of the btadgoat ler.
  go~or&blfl L   Y. Ounalngb4B, pa,m 3


                ft IS tbrarefore the opinion of thi8 depsrtannt
     fbgt the oounty eo-rzlr.sfmars we net authc0%93il t3 laour
     bfiig far the t3xpenaiture ot sounty iusfU~ in Deaexber of
     1~40 lx BXO~DSR  0: the 1040 &apt 3r sranAat3nCn mide tbwsto
,, .,)r the ooamlstiioaer*r  eouxh
                                          YO~:rJsvery tmlly